LOAN AGREEMENT




This Loan Agreement (the “Agreement”) is made and executed this 8th day of July,
2011, by MANASOTA GROUP, INC., a Florida corporation, formerly known as Horizon
Bancorporation, Inc. (the “Borrower”), in favor of 1ST MANATEE BANK (the
“Lender”), upon the following recitals of fact:




RECITALS:




A.          On or about September 28, 2010, Borrower executed and delivered to
Lender a Renewal Promissory Note evidencing an outstanding principal
indebtedness in the amount of $1,013,500.00 (the “Prior Note”).




B.          Concurrently herewith, Lender has made a future advance loan to
Borrower in the amount of $518,822.65. The future advance loan has been
consolidated with the outstanding principal balance of the Prior Note pursuant
to a Consolidation Note in the amount of $1,525,000.00, executed by Borrower and
delivered to Lender concurrently herewith (the “Consolidation Note”). The loan
evidenced by the Consolidation Note is hereinafter referred to as the “Loan”.




C.          The Loan has been made upon the condition, among others, that
Borrower agree to the terms and conditions set forth in this Agreement.




NOW, THEREFORE, for and in consideration of the mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower agrees as follows:




1.          Recitals. The Recitals set forth above are true and correct and
shall form a part of this Agreement.




2.          Security for Note. The Consolidation Note is secured by a Real
Estate Mortgage and Security Agreement (the “Mortgage”) which encumbers the real
property described in Exhibit A attached hereto (the “Property”). The Mortgage
is recorded in Official Records Book 2353, commencing at Page 7473, of the
Public Records of Manatee County, Florida. The Consolidation Note, the Mortgage,
this Agreement, and all other documents executed in connection with the Prior
Note or the Loan are hereinafter collectively referred to as the “Loan
Documents”.




3.          Covenants of Borrower. Borrower hereby covenants and agrees that:




(a)          Borrower will not sell, transfer or liquidate any assets owned by
Borrower without the prior written consent of Lender, except in the ordinary
course of business.




(b)          Borrower shall provide Lender with copies of paid ad valorem
property tax receipts for the Property by March 31 of each calendar year during
the term of the Loan.




Loan Agreement (Page 1 of 4)

 











(c)          Borrower shall take all action necessary to remain active, current,
and in good standing under the laws of the State of Florida.




(d)          Borrower shall not enter into any joint venture agreements or
partnership agreements with any other firm, person, company, or corporation
without the prior written consent of Lender.




(e)          Borrower shall provide Lender with a current compiled financial
statement no later than sixty (60) days after the end of each fiscal year. Each
financial statement of Borrower shall be prepared by a certified public
accountant in accordance with generally accepted accounting principles, and
shall be certified to Lender by an officer of Borrower.




(f)          Borrower shall continuously maintain liability insurance on the
Property throughout the term of the Loan, in an amount to be determined by
Lender from time to time, and shall provide proof of such insurance upon the
request of Lender. Borrower may comply with this requirement by providing proof
of insurance obtained by the tenant of the Property.




(g)          Borrower shall provide Lender with signed copies of its annual
federal and, if applicable, state tax returns and all schedules no later than
thirty (30) days after the return has been filed.




(h)          Borrower shall not directly or indirectly guaranty, endorse, become
a surety or accommodation party for, or otherwise become responsible for or
remain liable for or contingently liable in connection with any indebtedness or
other obligations of any other person or entity.




(i)          Borrower shall not consolidate with or merge into any other entity,
or acquire all or substantially all of the properties or assets of any other
entity without the prior written consent of Lender.




(j)          There will be no change in control of Borrower without the prior
written consent of Lender. Borrower shall be permitted to purchase the stock of
Borrower’s shareholders who own 500 or less shares without the consent of
Lender.




4.          Warranties of Borrower. Borrower warrants to Lender that:




(a)          The consummation of the transactions contemplated by the Loan
Documents and the performance of the obligations of Borrower under and by virtue
of the Loan Documents will not result in any breach of, or constitute a default
under, any mortgage, security agreement, deed of trust, lease, bank loan or
credit agreement, bylaws, partnership agreement or other instrument to which
Borrower is a party or by which Borrower may be bound or affected.




(b)          There are no actions, suits, or proceedings pending or threatened
against Borrower or the Property, at law or in equity, or before or by any
governmental authority.




Loan Agreement (Page 2 of 4)

 











(c)          The Property is not in violation of any applicable federal, state,
or municipal law, regulation, or ordinance.




(d)          Borrower has filed all required tax returns, and has paid all taxes
due thereon, including interest and penalties.




(e)          No warranty, representation, statement, or document furnished by
Borrower in connection with the Loan contains any untrue statement of material
fact, or omits to include any material fact necessary to make such
representation, warranty, statement, or document not materially misleading.




5.          Account Relationship. During the term of the Loan, Borrower shall
establish and maintain with Lender all of its business accounts.




6.          Revised Survey. Within thirty (30) days following the date of this
Agreement, Borrower shall cause Leo Mills & Associates, Inc., to prepare and
deliver to Lender a revised survey of the Property depicting all permanent
improvements located on the Property. Borrower’s failure to timely deliver the
revised survey shall constitute a default under the Loan Documents.




7.          Remedies Upon Default. Upon the occurrence of a default under the
terms of the Consolidation Note or any of the Loan Documents, Lender shall have
the following specific rights and remedies in addition to the rights and
remedies under applicable law and under any Loan Document:




(a)     To exercise Lender’s right of set-off against any account, fund or
property of any kind, tangible or intangible, belonging to Borrower which is in
Lender’s possession or control.




(b)     To cure such default, with the result that all costs and expenses
incurred or paid by Lender in effecting such cure shall be added to the
principal balance of the Loan, shall bear interest at the Default Rate set forth
in the Consolidation Note, and shall be immediately due and payable.




(c)     To obtain, at Borrower’s sole cost and expense, appraisals,
environmental audits, surveys, inspection reports, and such other relevant
information as Lender may desire or require in connection with the Property, in
Lender’s sole discretion. Borrower agrees to pay the cost of same within fifteen
(15) days after demand by Lender failing which all such amounts shall be added
to the principal balance of the Loan, shall bear interest at the Default Rate
set forth in the Consolidation Note, and shall be immediately due and payable.




8.          Binding Effect; Pronouns. This Agreement shall bind the successors
and assigns of the parties, and may not be modified except in writing. As used
herein, the singular shall include the plural and vice versa and reference to
any gender shall include the other gender as the context requires or permits.




9.          Governing Law. This Agreement shall be governed by and construed
according to the laws of the State of Florida. The provisions of this Paragraph
shall control over any contrary provision in the Loan Documents.




Loan Agreement (Page 3 of 4)

 











10.          WAIVER OF JURY TRIAL. BORROWER HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION BROUGHT TO
CONSTRUE OR ENFORCE THIS AGREEMENT, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF ANY
PARTY WITH RESPECT THERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER
TO MAKE THE LOAN TO BORROWER.




11.          Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original and all of which shall
constitute a single Agreement.




12.          Conflicts. In the event of a conflict between this Agreement and
any of the Loan Documents, this Agreement shall control.




WHEREFORE, the Borrower has caused this Agreement to be executed as of the date
first above written.




 

“BORROWER”

 

 

 

MANASOTA GROUP, INC.

 

 

 

By:

/s/ M. Shannon Glasgow

 

 

M. Shannon Glasgow, Chairman of the Board of Directors




STATE OF FLORIDA

COUNTY OF MANATEE




The foregoing instrument was acknowledged before me this 8th day of July, 2011,
by M. Shannon Glasgow, the Chairman of the Board of Directors of Manasota Group,
Inc., on behalf of the corporation, who is personally known to me or has
produced Fl. drivers license as identification and did not take an oath.




 

/s/ Robert W. Hendrickson, III

 

Notary Public

 

Notary Seal:

 

 

 

[ex103001.jpg] [seal.jpg]




Loan Agreement (Page 4 of 4)

 











Lot 1, ONECO HORIZON, a Subdivision according to the Map or Plat thereof as
recorded in Plat Book 35, Page 193, of the Public Records of Manatee County,
Florida.




LESS additional Right-of-Way described in Official Records Book 2345, Page 1137,
of the Public Records of Manatee County, Florida.




EXHIBIT A






